Citation Nr: 9900947	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-08 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1982 and from August 1982 to January 1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
nervous disorder.

Initially, the issues in this appeal were entitlement to 
service connection for a psychiatric disability and 
entitlement to an increased evaluation for lumbosacral 
strain, beyond 10 percent.  In July 1997, the Board denied 
the increased rating issue, and remanded the service 
connection issue to the RO for further development.  The case 
has been returned to the Board for additional appellate 
review.


REMAND

The veteran essentially contends that she has a psychiatric 
disability as a result of a rape during service.  In 
addition, a review of the record also reveals that the 
veteran has a raised a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) as a 
result of the alleged rape.  

The Board notes that the veteran was provided a VA mental 
disorders examination in September 1995 and that the examiner 
concluded that the veteran was incomplete for criteria 
associated with PTSD.  In light of such conclusion and the 
revised schedule of rating disabilities with respect to 
mental disorders, effective November 7, 1995.  61 Fed Reg. 
52, 695 (1996), the Board remanded the veterans case in July 
1997.  The Board requested additional development be 
accomplished, including a VA psychiatric examination.  
However, the RO did not fully comply with the Boards July 
1997 remand request in that they did not schedule the veteran 
for an additional VA psychiatric examination and, as such, 
this case has not been adequately prepared for final 
appellate review.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be scheduled for 
an examination by a VA psychiatrist 
experienced in the evaluation of PTSD, if 
available, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The diagnosis should conform to 
the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
The examiner must review the claims file 
prior to the examination with specific 
attention to the veterans service 
medical records and the September 1995 VA 
examination report.  The examiner is 
specifically requested to comment on 
whether or not the veteran has PTSD or 
some other chronic psychiatric disability 
that is related to service or to 
incidents in service.  If the veteran is 
found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the diagnosis.  
All indicated tests must be performed.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

2.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court of Veterans 
Appeals has determined that a remand by 
the Board confers upon a claimant, as a 
matter of law, the right to compliance 
with remand orders.  Stegall v. West, 11 
Vet. App. 268, 270-271 (1998).

3.  Then, the RO should readjudicate the 
veterans claim for service connection 
for a psychiatric disorder, to include 
PTSD.  If the determination of this claim 
remain adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given the appropriate opportunity to 
respond before the case is returned to 
the Board.  

The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until she 
is so notified by the RO.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
